DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schantz et al (Schantz) (US2007/0039966). 
Regarding claim 1, Schantz teaches a system for adhering tableware or dishware to a table (Fig. 4), comprising: a supported body (support sheet 61) having a magnetic component (where the support sheet 61 is magnetic); a support body (65) having a ferromagnetic component (where the support can be a ferromagnetic media, see paragraph 36): a reusable adhering component (63) 
Regarding claim 2, the magnetic component (61) comprises a ring (where the magnetic component can have different shapes, paragraph 0032).
Regarding claim 7, the support body comprises a rigid plate (61).
Regarding claim 8, Asystem for adhering tableware or dishware to a table, comprising: a supported body (61) having a magnetic component; a support body (65) having a ferromagnetic component: a reusable fastening device (63) arranged on the supported body between the tableware or dishware and the magnetic component. 
Regarding claim 9, wherein the magnetic component (61) comprises a ring (where the magnetic component can have different shapes, paragraph 0032).
Regarding claim 14, wherein the support body comprises a rigid plate (Fig. 4).
Allowable Subject Matter
Claims 3-6, 10-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736